182 S.W.3d 715 (2006)
SHELTER MUTUAL INSURANCE COMPANY, Appellant,
v.
William MARQUIS d/b/a Brakes & More, Respondent.
No. ED 86237.
Missouri Court of Appeals, Eastern District, Division Two.
January 24, 2006.
William B. Starnes, Edwardsville, IL, for appellant.
Melroy B. Hutnick, Belleville, IL, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Shelter Mutual Insurance Company (hereinafter, "Shelter") appeals from the trial court's judgment declaring Shelter must provide underinsured motorist insurance to William Marquis d/b/a Brakes N' More (hereinafter, "Marquis") after Marquis was involved in an automobile accident in 1994. Shelter raises two points on appeal. First, Shelter argues the trial court erred in holding Marquis was entitled to underinsured motorist coverage because he breached the insurance policy by settling his claim with the underlying tortfeasor without Shelter's consent. Second, Shelter claims the trial court's finding that there was no proof of prejudice was erroneous in that Shelter argues it lost its right of subrogation as a result of Marquis' settlement.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the trial court's decision was not erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).